6 S.Ct. 631
116 U.S. 402
29 L.Ed. 677
UNION PACIFIC RY. CO.v.UNITED STATES.
Filed January 18, 1886.

This case was commenced in the court of claims by three petitions, on one of which judgment was rendered against the railroad, and on appeal reversed. See 104 U. S. 662. After the cases were remanded they were consolidated and an amended petition filed. A letter, which was not made an exhibit to the amended petition, was attached to the original petition as an exhibit and referred to in the finding of fact by the court of claims by reference to the petition, but was not found as a fact in the decision of the case on the amended petition. The railroad company moved for a writ of certiorari to the court of claims requiring it to transmit the record and the finding of fact in the original suit and said letter.
John F. Dillon, J. M. Wilson, and S. Bartlett, for motion.
Sol. Gen. Goode, in opposition.
WAITE, C. J.


1
This motion is denied. The findings of fact on the first trial in the court of claims have not under our rules any place in this record. Those findings were set aside when the judgment thereon was reversed, and the cause remanded for a new trial. On this appeal we consider only the findings at the second trial. The original petition filed in the court of claims contained by reference the letter of September 1, 1876. In the amended petition, on which the last trial was had, this letter was omitted. It is not, therefore, any part of the record on this appeal. We decided on the former motion to send the case back for further findings, that it could not now be brought here as part of the evidence, and that it was not the proper subject of a special finding. We see no reason to reconsider that decision.